[Cite as State v. Doerschuk, 2021-Ohio-3686.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                       No. 20AP-553
v.                                                :                 (C.P.C. No. 19CR-3995)

Matthew J. Doerschuk,                             :                (REGULAR CALENDAR)

                 Defendant-Appellant.             :




                                           D E C I S I O N

                                    Rendered on October 14, 2021


                 On brief: Dave Yost, Attorney General, and Sarah L.
                 Leatherman, for appellee.

                 On brief: Brian J. Rigg, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Defendant-appellant, Matthew J. Doerschuk, appeals a judgment of the
Franklin County Court of Common Pleas convicting him, pursuant to jury verdict, of
workers' compensation fraud and grand theft. For the reasons outlined below, we affirm.
        {¶ 2} On March 15, 2018, appellant injured his right foot while performing his
duties as a corrections officer for Geo Group, Inc. ("Geo Group"). That same day, appellant
completed a "First Report of an Injury, Occupational Disease or Death" ("FROI") form to
initiate a claim for workers' compensation benefits. At the top of the FROI form, the
following warning appeared:
No. 20AP-553                                                                            2

              WARNING:

              Any person who obtains compensation from BWC or self-
              insuring employers by knowingly misrepresenting or
              concealing facts, making false statements, or accepting
              compensation to which he or she is not entitled, is subject to
              felony criminal prosecution for fraud.
(Ex. 1.)

       {¶ 3} Upon receipt of the FROI form, the Bureau of Workers' Compensation
("BWC") assigned April Smith, a claims service specialist, to determine which benefits, if
any, to award appellant. On April 3, 2018, Smith telephoned appellant to review the
information contained in his FROI form and to discuss his medical treatment. During the
conversation, Smith asked appellant routine questions about his employment for the year
preceding the injury, i.e., March 15, 2017 to March 15, 2018. Appellant disclosed that he
worked for Geo Group and two other employers during that time period. Smith informed
appellant that he would need to supply wage information from all three of his employers.
Smith confirmed this requirement in an April 4, 2018 letter. In response, appellant
submitted an "Injured Worker Earnings Statement" form stating that in addition to his
current employment with Geo Group, he was presently employed by Clemente Ambulance
Service and was employed by KLG Mobile until October 8, 2017. Immediately above the
line on which appellant signed, the form stated the following:
              I understand any person who knowingly makes a false
              statement, misrepresentation, concealment of fact or any
              other act of fraud to obtain compensation as provided by BWC
              or self-insuring employers, or who knowingly accepts
              compensation to which that person is not entitled, is subject
              to criminal prosecution and may, under appropriate criminal
              provisions, be punished by a fine or imprisonment or both.
(Ex. 6.)

       {¶ 4} Smith determined that appellant was entitled to temporary total disability
("TTD") benefits and informed him that he was required to complete a "Request for
Temporary Total Compensation," commonly known as a "C-84" form. Between April 2 and
August 13, 2018, appellant submitted seven C-84 forms through the BWC website. The C-
84 form defined "working" as including "full or part-time, self-employment, income-
producing hobbies, commission work, or unpaid activities that are not minimal and directly
No. 20AP-553                                                                           3

earn income for someone else." Following this definition, three questions were posed:
(1) "Are you currently working in any capacity (as defined above)?"; (2) "Have you
previously worked in any capacity (as defined above) during this requested period of
disability?"; and (3) "If no, when was the last date you worked anywhere?" On all but one
of the C-84 forms, appellant checked the "No" boxes relating to the first two questions.
Having checked the "No" boxes, appellant further reported March 15, 2018 as the last date
he worked anywhere. On the C-84 form submitted on April 24, 2018, appellant indicated
that he had previously worked at Geo Group during the requested period of disability
(which encompassed a 12-day period he returned to light-duty work); he further indicated
that he was not currently working in any capacity.
       {¶ 5} At the bottom of the C-84 forms, immediately above the line on which
appellant entered his electronic signature, the following language appeared:
             I understand I am not permitted to work while receiving
             temporary total compensation. I have answered the foregoing
             questions truthfully and completely. I am aware that any
             person who knowingly makes a false statement,
             misrepresentation, concealment of fact or any other act of
             fraud to obtain compensation as provided by BWC or who
             knowingly accepts compensation to which that person is not
             entitled is subject to felony criminal prosecution and may,
             under appropriate criminal provisions, be punished by a fine,
             imprisonment, or both.
(Ex. 2.)

       {¶ 6} Appellant was informed of the prohibition against receiving TTD benefits
while working in a May 16, 2018 letter from the BWC, which read in part:
             You are not entitled to temporary total benefits if you meet
             any of the conditions below.

             1. You return to any type of work. Working includes full or
             part-time employment, self-employment, income producing
             hobbies, commission work, paid or unpaid activities that are
             not minimal and directly generate income for you or another
             party. This includes employers other than the one you worked
             for when you were injured.
(Ex. 3.)

       {¶ 7} BWC issued paper warrants to appellant on March 16 and April 24, 2018.
Thereafter, BWC issued 12 electronic warrants to appellant between May 16 and August 24,
No. 20AP-553                                                                         4

2018. The initial electronic warrants were issued pursuant to appellant's May 17, 2018
enrollment in BWC's electronic benefits transfer ("EBT") debit card program, which BWC
confirmed in a May 18, 2018 letter. That letter read in part:
                Fraud disclaimer/Terms of usage

                Under the terms of this agreement, BWC's deposit of your
                compensation Benefit(s) or your use of the EBT debit card
                constitutes payment of benefits under the provisions of Ohio
                statute. By receiving the electronic benefit card and accepting
                payments by this method, you agree that you are entitled to
                the benefits. You also agree to notify BWC should you become
                employed or otherwise ineligible to receive these benefits.
(Ex. 5.)

       {¶ 8} The later electronic warrants were issued pursuant to appellant's June 11,
2018 enrollment in BWC's electronic funds transfer ("EFT") program. The enrollment form
read in part:
                I agree under the terms of this agreement that deposit of my
                compensation payment(s) constitutes payment to me under
                the provisions of the Ohio Revised Code Section 4123.67. By
                signing this authorization, I agree that I am entitled to these
                benefits and will promptly notify BWC should I become
                employed or otherwise ineligible to receive such benefits.
Id.

       {¶ 9} The form also included the following warning:
                Warning: I understand that any person, who obtains
                compensation from BWC or self-insuring employers by
                knowingly misrepresenting or concealing facts, making false
                statements or accepting compensation to which he/she is not
                entitled, is subject to felony criminal prosecution for fraud. By
                signing below, I certify that I have read and understand the
                statements above and agree with these conditions.
Id.

       {¶ 10} BWC confirmed appellant's EFT enrollment in a June 12, 2018 letter, which
included the following language:
                Fraud disclaimer/Terms of usage

                Under the terms of this agreement, BWC's deposit of your
                compensation Benefit(s) to the Bank account you provided
                constitutes payment of benefits under the provisions of Ohio
No. 20AP-553                                                                             5

              statute. By receiving the electronic funds transfer and
              accepting payments by this method, you agree you are entitled
              to the benefits. You also agree to notify BWC should you
              become employed or otherwise ineligible to receive these
              benefits.
Id.

       {¶ 11} Between March 16 and August 26, 2018, appellant received TTD benefits
totaling $13,215.57. Appellant resigned from Geo Group effective August 28, 2018. As a
result, his TTD benefits were terminated.
       {¶ 12} At some point, BWC received notification from the Ohio Department of Job
and Family Services ("ODJFS") that appellant was gainfully employed during the same
period he was receiving TTD benefits. BWC Special Agent Matthew Wallace investigated
the allegations, pursuant to which he confirmed ODJFS's claim that appellant was
employed by East Liverpool City Hospital, Clemente Ambulance Service, and Physicians
Ambulance Service while receiving TTD benefits.
       {¶ 13} In a December 3, 2018 telephone interview with Wallace, appellant admitted
that he worked for all three entities during the same period he collected TTD benefits. He
averred he was not aware he was prohibited from working in any capacity while receiving
TTD benefits; he thought he was prohibited only from working at his employer of record,
Geo Group, because the job he performed there was outside his limitations and restrictions.
Appellant stated it was his understanding he could work anywhere as long as the job was
within his listed restrictions. Appellant further admitted he did not disclose his outside
employment on his C-84 submissions; he just signed his name to the forms without reading
them. Wallace memorialized the interview in a written report and then referred the matter
to the Ohio Attorney General's Office.
       {¶ 14} On August 15, 2019, appellant was indicted on one count of workers'
compensation fraud in violation of R.C. 2913.48(A)(1) and (2), a fourth-degree felony, and
one count of grand theft in violation of R.C. 2913.02(A)(3), a fourth-degree felony.
       {¶ 15} The jury found appellant guilty on both counts, with the additional finding
upon both counts that the value of the benefits appellant received from BWC was more than
$7,500. At the October 26, 2020 sentencing hearing, the trial court merged the offenses
and the state elected sentencing on the workers' compensation fraud offense. In its
October 28, 2020 judgment entry, the trial court sentenced appellant to three years of
No. 20AP-553                                                                                          6

community control and ordered him to pay BWC $10,730.21 in restitution. The court also
imposed a $3,000 fine and ordered payment of court costs.
        {¶ 16} Appellant timely appeals, setting forth a single assignment of error for our
review:
                The trial court erred when appellant was convicted by a jury
                against the manifest weight of evidence.

        {¶ 17} Appellant's sole assignment of error challenges his convictions for workers'
compensation fraud and grand theft as being against the manifest weight of the evidence.
        {¶ 18} R.C. 2913.48 defines workers' compensation fraud and states that "[n]o
person, with purpose to defraud or knowing that the person is facilitating a fraud, shall * * *
[r]eceive workers' compensation benefits to which the person is not entitled [or]
[m]ake or present or cause to be made or presented a false or misleading statement with
the purpose * * * to secure workers' compensation benefits." R.C. 2913.48(A)(1) and (2).
R.C. 2913.02 defines theft and states that "[n]o person, with purpose to deprive the owner
of property or services, shall knowingly obtain or exert control over either the property or
services * * * [b]y deception." R.C. 2913.02(A)(3). If the value of the goods or services
stolen is more than $7,500 but less than $150,000, a violation of R.C. 2913.48 or 2913.02
is a fourth-degree felony. Fourth-degree felony theft constitutes grand theft.1
       {¶ 19} Appellant contends that his convictions are against the manifest weight of the
evidence because his testimony established that "he did not know he was not permitted to
be working while receiving the temporary total disability benefits and incorrectly filled out
the C-84 forms, as he did not understand them." (Appellant's Brief at 8.) Appellant points
to his testimony (which echoed the statements he made in his interview with Special Agent
Wallace), that he did not know that his employment with East Liverpool City Hospital,
Clemente Ambulance Service, and Physicians Ambulance Service made him ineligible for
TTD benefits because he thought the prohibition against working was limited to working at
Geo Group. Appellant argues that given his lack of knowledge and understanding regarding



1 For purposes of the offenses for which appellant was convicted, the term " 'Deception' means knowingly

deceiving another or causing another to be deceived by any false or misleading representation," and the
term " 'Defraud' means to knowingly obtain, by deception, some benefit for oneself or another, or to
knowingly cause, by deception, some detriment to another." State v. Bliss, 10th Dist. No. 14AP-41, 2014-
Ohio-4357, ¶ 16, fn. 1, quoting R.C. 2913.01(A) and (B).
No. 20AP-553                                                                               7

eligibility for TTD benefits, he could not have formed the intent to deceive BWC in order to
obtain the benefits he received. Accordingly, he did not purposely commit either workers'
compensation fraud or grand theft. We disagree.
       {¶ 20} A trier of fact may determine intent from the surrounding facts and
circumstances. State v. Dillon, 10th Dist. No. 05AP-679, 2006-Ohio-3312, ¶ 22, citing State
v. Seiber, 56 Ohio St.3d 4, 13-14 (1990); State v. Drayer, 159 Ohio App.3d 189, 2004-Ohio-
6120, ¶ 9 (10th Dist.). Although appellant testified that he was unaware of his ineligibility
for the workers' compensation benefits he received, the surrounding facts and
circumstances proved otherwise. In its May 16, 2018 letter, BWC informed appellant that
he was not entitled to TTD benefits if he returned to any type of work; the letter defined
work to include full-time or part-time employment, and specified that it included
"employers other than the one you worked for when you were injured." (Ex. 3.) In addition,
the C-84 forms contained language alerting appellant that he was not permitted to work
while receiving TTD benefits, and defined work as any full-time or part-time employment.
In his C-84 submissions, appellant certified that he was not working in any capacity and
that the last time he worked was March 15, 2018. Further, the enrollment form appellant
submitted for EFT payments apprised him that he was to notify BWC if he became
employed or was otherwise ineligible to receive TTD benefits.           Letters from BWC
confirming appellant's enrollment in its EBT and EFT programs contained the same
language.
       {¶ 21} Additionally, BWC documentation, including the FROI form, the "Injured
Worker Earnings Statement" form, the C-84 forms, and the EFT enrollment form warned
appellant that he would be subject to criminal prosecution if he knowingly made false or
misleading statements, concealed facts, or accepted compensation to which he was not
entitled.
       {¶ 22} In addition to the documentary evidence, the trial testimony of individuals
involved in administering appellant's TTD claim established that appellant was not
forthcoming about his other employment. Brenda Badgley, a BWC claims specialist,
testified that in numerous conversations with appellant during the period he was receiving
TTD benefits, he never disclosed that he was working for any employer other than Geo
Group, nor did he indicate on any of the C-84 forms that he was working. Badgley also
No. 20AP-553                                                                                 8

testified that it would be impossible for a claimant to simply sign the C-84 forms without
reading and answering the questions. Carmen Galloway, the Managed Care Organization
nurse case manager assigned to appellant's claim, testified that she had several
conversations with appellant during the period he was receiving TTD benefits; in none of
those conversations did appellant inform her that he worked for any employer other than
Geo Group. Dr. Mark Smesko, appellant's physician of record, submitted several BWC
"Physician's Report of Work Ability" forms documenting that appellant was unable to work.
Dr. Smesko testified that he could not recall appellant ever informing him that he was
working during the time period he was receiving TTD benefits.
       {¶ 23} At trial, appellant admitted that he worked at East Liverpool City Hospital,
Clemente Ambulance Service, and Physicians Ambulance Service during the time he was
receiving TTD benefits but did not disclose that employment on his C-84 submissions. He
further admitted that he answered all the questions on C-84 forms he submitted, including
the question about whether he was currently working. He explained that he answered "No"
to that question because he understood the language "as defined above" to relate only to
Geo Group, the employer for whom he was working when he was injured. He further
averred that he understood the language on the C-84 forms indicating that he was not
permitted to work while receiving TTD benefits to mean that he could not receive income
from Geo Group while receiving TTD benefits. Appellant also stated that Dr. Smesko never
told him he was on "total disability" and that based on his conversations with Dr. Smesko,
he had no reason to believe he could not work at any other jobs. (Tr. at 36.) In addition,
appellant asserted that BWC claims specialist Smith did not inform him he could not work
at any other jobs while receiving TTD benefits. Appellant denied that he intentionally
defrauded BWC.
       {¶ 24} When presented with a challenge to the manifest weight of the evidence, an
appellate court, after " 'reviewing the entire record, weighs the evidence and all reasonable
inferences, considers the credibility of the witnesses and determines whether in resolving
conflicts in the evidence, the [trier of fact] clearly lost its way and created such a manifest
miscarriage of justice that the conviction must be reversed and a new trial ordered.' " State
v. Thompkins, 78 Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172,
175 (1st Dist.1983). An appellate court should reserve reversal of a conviction as being
No. 20AP-553                                                                              9

against the manifest weight of the evidence for only the most "exceptional cases in which
the evidence weighs heavily against conviction." Id.
       {¶ 25} A defendant is not entitled to a reversal on manifest weight grounds merely
because inconsistent evidence was presented at trial. State v. Raver, 10th Dist. No. 02AP-
604, 2003-Ohio-958, ¶ 21. The trier of fact is in the best position to take into account
inconsistencies, along with the witnesses' manner and demeanor, and determine whether
the witnesses' testimony is credible. State v. Williams, 10th Dist. No. 02AP-35, 2002-Ohio-
4503, ¶ 58. Consequently, although an appellate court must act as a "thirteenth juror" when
considering whether the manifest weight of the evidence requires reversal, it must also give
great deference to the fact finder's determination of the witnesses' credibility. State v.
Covington, 10th Dist. No. 02AP-245, 2002-Ohio-7037, ¶ 28.
       {¶ 26} This court's acceptance of appellant's testimony that he did not know or
understand that he was ineligible for workers' compensation benefits while he was gainfully
employed outside his employment with Geo Group is critical to his manifest weight
argument. Were this court to credit appellant's testimony over the state's evidence, then
we necessarily would have to find that appellant did not intend to defraud the BWC. We
decline to do so. Like the jury, we find the C-84 forms, the May 16, 2018 letter, and the
documentation related to appellant's enrollment in the EBT and EFT programs constituted
persuasive, credible evidence that appellant was aware that he could not simultaneously
work and receive TTD benefits and, in doing so, intended to defraud the BWC. Accordingly,
we conclude that appellant's convictions for workers' compensation fraud and grand theft
are not against the manifest weight of the evidence. Consequently, we overrule appellant's
assignment of error.
       {¶ 27} Having overruled appellant's assignment of error, we hereby affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                        DORRIAN, P.J., and MENTEL, J., concur.